DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25 and January 26, 2022 have been entered.
Claims 1 – 32 and 34 – 36 are pending; claims 1 – 7 and 19 – 32 are withdrawn from consideration; claims 8 – 18 and 34 – 36 have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 18 and 34 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 2011/0171731) in view of Houze et al. (WO 2013/076507 as interpreted/cited by US 2014/0335195) and Patel (US 2013/0195959, IDS filed 02.21.2015, USPAP #2).
Dietz teaches cell culture media (abstract) comprising a MEM (basal medium) (0018), human platelet lysate (0006) at 5% (0007) and plasma (a supplemental growth factor) (0006).  
Dietz does not teach the cell culture media wherein the platelet lysate is reconstituted from a lyophilized platelet composition.  However, Houze teaches stabilized, lyophilized platelet lysate compositions wherein the platelet lysate compositions retain their growth factors (abstract, 0024-0026) and are effective for long term storage in refrigerated temperatures (0046) that can be rehydrated (or reconstituted) for use (0047).  Houze further teaches that lyophilizing is advantageous in that it is easier to store and handle, can be kept in smaller spaces, has a longer shelf life, readily screened for activity and that the material is readily available as needed (0099), indicating that the lysate compositions retain growth properties after lyophilization and reconstitution.  Further, Patel teaches lyophilized platelet lysates for use in cell culture media (abstract, 0003, 0005, 0016, 0021-0022, p.3, examples 3,8,10, claims), wherein the lyophilized platelet lysate is reconstituted, improves cell culture media and cell growth (0028), is particularly effective in cell culture and therapeutic applications (p.3-4), and retains growth factor activity in 


Response to Arguments
Applicant reviews requirements for establishing a prima facie case for obviousness; argues that the prior art does not teach or suggest all claimed limitations; and that there is no reason to combine the prior art to arrive at the claimed invention.  Applicant argues the prior art does not recognize that including an anticoagulant enhances cell growth; that the prior art does not teach including an anticoagulant in the culture medium; and that it is not predictable to combine an anticoagulant with lyophilized platelet lysate.  Applicant argues that the prior art does not teach benefits of adding growth factors or the combination of a reconstituted platelet lysate, anticoagulant and growth factors together in a culture medium.  Applicant argues an unexpected result in that no cell growth activity is lost when the platelet lysates are reconstituted after lyophilization; that lyophilization does not affect activity of the components and that one would not expect a complex protein mixture such as a platelet lysate to retain its activity after lyophilization.  Finally, applicant argues that Houze does not teach, show data for or exemplify a lyophilized, reconstituted platelet lysate that retains cell growth attributes.
However, these arguments fail to persuade.
Regarding whether the prior art teaches or suggests all of the claimed limitations and no reason to combine the prior art, it is maintained that Dietz teaches a cell culture media comprising a MEM (basal medium), human platelet lysate at 5% (0007) and plasma (a supplemental growth factor), wherein the basal media may be DMEM/F12 (which comprises amino acids, energy source, vitamins, inorganic salts, glucose, linoleic acid, phenol red, putrescine, pyruvate, thymidine in the claimed amounts (claims 9 – 11).  The platelet lysate comprises a filtrate from a lysed platelet preparation passed through a .45um filter, a lysed apheresis platelet preparation, or plasma (0006 – 0007, 0010); has a protein content of 49 mg/ml (0104), and 180pg/ml of FGF (0103).  Dietz further teaches that the culture media may comprise additional factors such as EGF, FGF and/or BMP4 (0070) and that the lysate includes growth factors such as VEGF (0010), PDGF (0036-0037), FGF, TGF-b and IGF (0048, example 2) in significant amounts (or contains a protein mixture as claimed).  Still further, Dietz teaches the media are animal serum free (0005, 0037, 0068); may include heparin (anticoagulant) (0065, 0083, 0089, 0106) or not (example 3); and do not include bulking agents such as sucrose, mannitol or trehalose (example 3). Houze teaches stabilized, lyophilized platelet lysate compositions wherein the platelet lysate compositions retain their growth factors (abstract, 0024-0026) and are effective for long term storage in refrigerated temperatures (0046) that can be rehydrated (or reconstituted) for use (0047).  Houze further teaches that lyophilizing is advantageous in that it is easier to store and handle, can be kept in smaller spaces, has a longer 
Regarding the argument that prior art does not recognize that including an anticoagulant enhances cell growth and does not include an anticoagulant in the culture medium, it is noted that Dietz specifically teaches the culture medium including 5% platelet lysate, heparin (anticoagulant) and supplemental growth factors, wherein the medium yields high cell count that is superior in cell growth (0006-0007, 0010, 0036-0037, 0070, 0089, 0106, 0118, examples 2, 3, 6).  Regarding whether Dietz recognizes anticoagulants enhance cell growth, it is noted that the prior art is not required to recognize inherent features of a composition.  In the instant case, the prior art teaches culture medium including 5% platelet lysate, heparin (anticoagulant) and supplemental growth factors. Thus, activity contributed by the heparin would be inherent in the reference composition.  It is noted that applicant points to figure 9 as evidence of enhanced cell growth.  However, neither the figure nor the specification indicate what is included in the 
Regarding the argument that it is not predictable to combine an anticoagulant with lyophilized platelet lysate, it is maintained that the combination of cited references clearly teach and disclose the claimed combination of components as discussed above.
Regarding the argument that the prior art does not teach benefits of adding growth factors or the combination of a reconstituted platelet lysate, anticoagulant and growth factors together in a culture medium, Dietz specifically teaches including growth factors, anticoagulant and platelet lysates together in a culture medium, as discussed above.  Further, both Houze and Patel teach the lyophilized platelet lysates retain their growth properties after lyophilization and reconstitution.  They additionally teach the lyophilized lysate is advantageous for storage and handling.  Patel specifically teaches the lyophilized lysate is improves cell culture media and cell growth (0028), is particularly effective in cell culture (p.3-4), and retains growth factor activity in cell culture media (0034) upon reconstitution (p.3-4).  As such, it is maintained that the combined references teach and suggest the claimed composition.
Regarding the argument of unexpected results in that no cell growth activity is lost when the platelet lysates are reconstituted after lyophilization; that lyophilization does not affect activity of the components and that one would not expect a complex protein mixture such as a platelet lysate to retain its activity after lyophilization, it is noted that both Houze and Patel teach the lyophilized platelet lysates retain their growth properties after lyophilization and reconstitution.  It is reiterated that both references teach the lyophilized lysate is advantageous for storage and handling; and Patel specifically teaches the lyophilized lysate is improves cell culture media and cell growth (0028), is particularly effective in cell culture (p.3-4), and retains 
Finally, regarding the argument that Houze does not teach, show data for or exemplify a lyophilized, reconstituted platelet lysate that retains cell growth attributes, Houze specifically teaches the lyophilized platelet lysates retain its growth properties after lyophilization and reconstitution (0024 – 0026, 0066 – 0068, 0099 – 0103).  In addition, Patel teaches the lyophilized lysate is improves cell culture media and cell growth, is particularly effective in cell culture, and retains growth factor activity in cell culture media upon reconstitution (0028, 0034, 0055, p.3-4, example 10).  Thus, this argument fails to persuade.
For these reasons, and absent clear evidence to an unexpected result, advantage or benefit, the claims remain rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.